DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 9-12, 14-17, 19-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Llavag (WO 2018/024937).
Regarding claims 1 and 11, Llavag discloses a method for controlling an internal combustion engine arrangement, the internal combustion engine arrangement comprising: 
- a combustion cylinder (12, fig. 1) housing a reciprocating piston movable between a bottom dead center and a top dead center within the combustion cylinder; 
- an inlet valve (18, fig. 1) operable between an open position and a closed position, the inlet valve being arranged in the open position during at least a part of an intake stroke of the reciprocating piston for allowing a flow of fluid medium into the combustion cylinder; and 
- an outlet valve (22, fig. 1)
- controlling the outlet valve to be arranged in an at least partial open position during a portion of the intake stroke (page 4 lines 8-11); and 
- providing a reducing agent to at least a portion of the flow of combustion gas exhausted from the combustion cylinder during the exhaust stroke (page 4, lines 12, 13 and paragraph 48).
Regarding claim 2 which depends from claim 1, Llavag discloses wherein the reducing agent is injected to the flow of combustion gas in the vicinity of the outlet valve (62 is in the vicinity as per figure 1).
Regarding claim 3 which depends from claim 1, Llavag discloses wherein the outlet valve is arranged in the at least partial open position when the piston is positioned between 60 - 120 crank angle degrees (CAD) from the top dead center during the intake stroke (page 4, lines 8-11). 
Regarding claim 5 which depends from claim 1, Llavag discloses further comprising the step of: - controlling the internal combustion engine arrangement to provide a reduced volume of fluid medium into the combustion cylinder during the intake stroke (the valves allow for a reduction in fluid medium).
Regarding claim 6 which depends from claim 5, Llavag discloses wherein the reduced volume of fluid medium is achieved by controlling the inlet valve to be arranged in the closed position during a portion of the intake stroke (paragraph 8 discloses the intake valves before BDC).
Regarding claim 7 which depends from claim 5, Llavag discloses wherein the reduced volume of fluid medium is achieved by controlling the inlet valve to be arranged in the closed position a distance before the piston reaches the bottom dead center during the intake stroke (paragraph 8 discloses the intake valves before BDC).
Regarding claim 9 which depends from claim 1, Llavag discloses
a plurality of combustion cylinders (shown in fig. 1), each of the plurality of combustion cylinders housing a respective reciprocating piston, 
wherein the steps of controlling the outlet valve to be arranged in the at least partial open position during a portion of the intake stroke (page 4, lines 8-11); and 
providing reducing agent to at least a portion of the flow of combustion gas exhausted from the combustion cylinder during the exhaust stroke is performed for a single one of the plurality of combustion cylinders (62 is provided at each cylinder).
Regarding claim 10 which depends from claim 1, Llavag discloses further comprising the steps of: 
- determining an engine load for the internal combustion engine arrangement (paragraph 25); and 
- controlling the outlet valve to be arranged in an at least partial open position during a portion of the intake stroke (page 4, lines 8-11); and 
providing reducing agent to at least a portion of the flow of combustion gas exhausted from the combustion cylinder during the exhaust stroke only if the engine load is below a predetermined threshold limit (paragraph 28 discloses that the low loads is when increased emissions are increased paragraph 27 discloses that reductant can be removed altogether if the emissions are low enough).
Regarding claim 12 which depends from claim 11, Llavag discloses further comprising an exhaust gas manifold (20) arranged downstream the combustion cylinder for receiving the flow of combustion gas exhausted during the exhaust stroke, wherein the reducing agent injector is positioned in fluid communication between the combustion cylinder and the exhaust gas manifold (shown in fig. 1).
Regarding claim 14 which depends from claim 11, Llavag discloses wherein the inlet valve comprises a flow controllable inlet actuator connected to the control unit, the flow controllable inlet actuator being arranged to controllably operate the inlet valve between the (paragraph 45 discloses an actuator system for controlling the valves).
Regarding claim 15 which depends from claim 11, Llavag discloses wherein the outlet valve comprises a flow controllable outlet actuator connected to the control unit, the flow controllable outlet actuator being arranged to controllably operate the outlet valve between the open position and the closed position (paragraph 45 discloses an actuator system for controlling the valves).
Regarding claim 16 which depends from claim 11, Llavag discloses further comprising 
a cam shaft for controlling the outlet valve between the open position and the closed position (paragraph 45 discloses cam driven mechanisms), wherein 
the cam shaft comprises a de-activatable protruding portion configured to arrange the outlet valve in the at least partial position during the portion of the intake stroke (paragraph 45 discloses hydraulic features allowing a control of the exhaust valve when being opened by a cam and discusses that the opening of the valve is optional).
Regarding claim 17 which depends from claim 1, Llavag discloses wherein a control unit is configured to control the internal combustion engine arrangement to perform the method steps in claim 1 (50 is a control unit).
Regarding claim 19 which depends from claim 1, Llavag discloses a computer program comprising program code means for performing the steps of  claim 1 when said program is run on a computer (50 is a computer that runs this program).
Regarding claim 20 which depends from claim 1, Llavag discloses a computer readable medium carrying a computer program comprising program means for performing the steps of claims 1 when said program means is run on a computer (50 is a computer that runs this program).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 8, 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Llavag (WO 2018/024937) as applied to claims 1 and 11 above, further in view of Yokoo (U.S. Pat. No. 8,590,517).
Regarding claim 4 which depends from claim 1, Llavag does not disclose wherein the outlet valve is opened between 5 - 45% of its full openness capacity during the portion of the intake stroke.
Yokoo, which deals in internal EGR, teaches wherein the outlet valve is opened between 5 - 45% of its full openness capacity during the portion of the intake stroke (Col. 2, lines 10-20).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Llavag with the opening of Yokoo because this ensures self ignition temperatures at the end of the intake stroke (col. 1, lines 50-57).
Regarding claim 8 which depends from claim 5, Yokoo discloses wherein the reduced volume of fluid medium is achieved by controlling an intake throttle (63a) positioned in upstream fluid communication with the inlet valve (col. 4, lines 8-15).
Regarding claim 13 which depends from claim 11, Yokoo discloses further comprising a controllable intake throttle arranged in upstream fluid communication with the inlet (connected to 10), the control unit being further configured to: - control the controllable intake throttle to provide a reduced volume of fluid medium into the combustion cylinder during the intake stroke (col. 4, lines 8-15).
Regarding claim 18 which depends from claim 11, Yokoo discloses a vehicle comprising an internal combustion engine arrangement according to claim 11 (col. 8, line 50).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please review when considering a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920.  The examiner can normally be reached on 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747